AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT Co RT                                           Der O7 2019
                                           SOUTHERN DISTRICT OF CALIFORNI soi~~~KN, IJ.s. Dts ,--,,
                                                                                                 By           D!BTR.1c '!•,,Cr Cou
             UNITED STATES OF AMERICA                               JUDGMENT IN A               c-7,o,,,iiino~ CA~fF CALJFo~~l
                                   V.                               (For Offenses Committed On or After Novem e           ,    u;¢
           EFREN CARDENAS-CAMACHO (1)
                                                                       Case Number:         3:19-CR-03307-W

                                                                    Danielle Rachel Iredale
                                                                    Defendant's Attorney
USM Number                         87952-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)          One of the Information

D    was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                   Count
18: 1546(a) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)                                     1




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

D    Count(s)                                                 is          dismissed on the motion of the United States.

IZI Assessment: $100.00-Waived

D    JVT A Assessment* : $

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                    D Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    October 7. 201 9
                                                                    Date of Imposition o



                                                                    HON. THOM                      LAN
                                                                    UNITED STA ES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 EFREN CARDENAS-CAMACHO ( 1)                                             Judgment - Page 2 of 2
CASE NUMBER:               3: l 9-CR-03307-W

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant deli vered on   _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     3:19-CR-03307-W
